Citation Nr: 1759622	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye disability other than dry eye, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 1962 and from January to October 1968. 

These matters initially came before the Board of Veterans' Appeals (Board) from April 1999 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Montgomery, Alabama.  

The Veteran testified before the undersigned at an August 2001 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.  

In November 2001, July 2003, and February 2005, the Board remanded the issue of entitlement to service connection for a bilateral eye disability for further development. 

In August 2009, the Board granted the Veteran's petition to reopen the previously denied claim for service connection for diabetes mellitus, but denied the underlying service connection claim and denied entitlement to service connection for a bilateral eye disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a September 2010 Joint Motion filed by counsel for the Veteran and the VA secretary.  

Pursuant to points raised in the Joint Motion, these matters were remanded by the Board in February 2011 for further development.  Additionally, the Board obtained expert medical opinions from the Veterans Health Administration (VHA) in October 2012.

In March 2013, the Board granted service connection for a bilateral dry eye disability and once again denied the claims for service connection for diabetes mellitus type II and a bilateral eye disability other than dry eyes.  The Veteran appealed the denial of service connection for diabetes mellitus, type II, and an eye disability other than dry eyes, to the Court.  

In a June 2014 Memorandum Decision, the Court set aside the Board's March 2013  decision and found that the record raised the theory that the Veteran's diabetes mellitus was aggravated by his service-connected lumbar spine disability.  Pursuant to the Memorandum Decision, the Board remanded the appeal for further development in January 2015. 

The Board obtained another expert medical opinion from the VHA in July 2017.  The appellant and her representative have responded to the opinion.  

The Veteran has also appealed the issue of entitlement to higher ratings for his lumbar spine disability.  In August 2014, the Board adjudicated the appeal.  That issue is no longer on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Diabetes mellitus type II was not present in service or within one year of the Veteran's discharge from service and is not etiologically related to service, nor was the disability caused or permanently worsened by a service-connected disability. 

2.  Cataracts/pseudophakia and pigmentary changes of the eyes are not related to service nor were such disabilities caused or permanently worsened by a service-connected disability. 

3.  Decreased visual acuity due to refractive error, to include presbyopia and hyperopia, is not a disability for the purposes of entitlement to VA compensation benefits.



CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not caused or aggravated by service or service-connected disability, and its incurrence or aggravation during service may not be presumed.  38 U.S.C. §§ 1110, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017). 

2.  A disability of the eyes, other than dry eyes, was not incurred or aggravated during active duty service, nor is an eye disability, other than dry eyes, proximately due to or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Neither the Veteran, the appellant, Veteran's representative, nor appellant's representative has raised any issues with the duty to notify or duty to assist with respect to the eye claim, or the development of records for both claims.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Further, as discussed below, there were inadequacies in the earlier VA opinions regarding the diabetes claim.  However, the October 2012 and July 2017 VHA opinions corrected these inadequacies as those examiners fully addressed the respective questions asked and the proffered medical opinions were supported by sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In reaching this conclusion, the Board has considered the appellant's representative's assertions raised in the December 2017 Informal Hearing Presentation, regarding the role of exercise in diabetes treatment.  However, for the reasons explained below, the Board finds that the July 2017 VHA opinion is adequate. 

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	a.  Diabetes Mellitus

Prior to his death, the Veteran asserted that he had diabetes, as a result of service or service-connected disability. 

As an initial matter, there is no dispute that the Veteran had a diagnosis of diabetes mellitus, type II.  See March 1999 letter from Dr. J.A. 

With respect to the claim on a direct basis, the Court did not find any inadequacy with the Board's discussion in the March 2013 decision.  The Board will address the claim on both direct and secondary bases.  Additionally, the Board has considered whether service connection is warranted on a presumptive basis.  When asked by the Decision Review Officer (DRO) during the January 2008 hearing, whether he was claiming service connection as due to herbicide agent exposure, the Veteran reported that he did not serve in Vietnam but that many of the pilots returning to his ship had flown in Vietnam.  The Veteran's representative emphasized during the hearing that the Veteran sought service connection on a direct basis, based on glucose testing in service.  The evidence does not indicate that the Veteran was exposed to herbicide agents used in Vietnam. As such, service connection on a presumptive basis for exposure to such herbicide agents is not warranted on such basis. 

Regarding service connection on a direct basis, the requirement for an in-service incurrence, the Veteran asserted that he was diagnosed with diabetes after undergoing glucose tolerance testing in 1968.  See August 2001 and January 2008 hearing transcripts.  He testified that during service, his diabetes was controlled with a restricted diet and he was not placed on diabetic medication until the mid-1990s.  He also submitted statements from fellow servicemen and friends dated in 2004 and 2005, affirming the Veteran's report that diabetes was diagnosed following glucose tolerance testing in 1968 and was controlled, at that time, with diet. 

Service treatment records are silent as to any glucose testing or diagnosis of diabetes in service.  In fact, examination reports and laboratory tests, including sugar testing, during active duty and reserve service were consistently negative.  There is no clinical evidence that the Veteran underwent specific glucose tolerance testing in 1968, or that his glucose levels were found to be elevated at any time during military service.  However, a VA examiner who examined the Veteran for another disability in April 2004, indicated that vision fluctuation in service may have been an indication of undiagnosed diabetes mellitus in service.  Thus, resolving doubt in favor of the Veteran, the Board finds that the requirement for an in-service incurrence was met.

Thus, the claim turns on whether the Veteran's diabetes was related to the in-service incurrence.  The Board finds that the claim fails as the evidence does not indicate that the Veteran's diabetes was related to service, including any the fluctuating vision during service.  

Post-service evidence establishes that the Veteran had negative glucose test results in March 1991, but had elevated glucose levels in October and November 1997.   See private laboratory test reports. 

In a March 1999 letter the Veteran's private physician stated that the Veteran had been diagnosed with diabetes in 1996.  The physician noted that the Veteran was insulin resistant and was treated with medication, diet, and exercise. 

Upon VA examination in May 2002, the Veteran reported the onset of diabetes in 1968, and treatment with medication beginning in 1991 or 1992.  The May 2002 VA examiner diagnosed diabetes with associated neuropathy in the upper and lower extremities and impotence.  After reviewing the Veteran's claims folder, the examiner noted that the Veteran's service records were negative for evidence that a glucose tolerance test had been performed.  He concluded that the Veteran's diabetes was not related to active duty service and was not incurred within a year from his discharge from service.  

As noted above, the Veteran was provided a VA examination in April 2004 relevant to the eye claim.  After noting that the Veteran's vision had fluctuated throughout active duty and Reserve service, the examiner opined that the Veteran may have been developing diabetes during service and the variable vision may have been due to changing blood sugar levels.  The examiner noted that he suspected that the Veteran had been diabetic during service, but had not been diagnosed.  As discussed in the March 2013 decision, the Board finds the language to be speculative as the examiner did not elaborate as to why these fluctuations in the context of the Veteran's medical history may have been indicators of diabetes, and failed to discuss the normal glucose testing in 1991 or reports that diabetes was not identified until glucose testing in 1996.  

In December 2007, VA received a letter from another private physician, Dr. M.C.  Dr. M.C. noted that the Veteran had been diagnosed as having diabetes in May 1968, based on the Veteran's "old military records."  Dr. M.C. reported that the disease had progressed and required treatment with medication.  

Dr. M.C. submitted a second letter in October 2010 in which she reported that her records indicated that the Veteran had been diagnosed as having diabetes at age 27 based on an abnormal oral glucose tolerance test.  She added that was "thus possible that his fluctuating vision in the past were related to a lack of glycemic control years ago, specifically between 1959 to the 1980s."

As discussed in the March 2013 decision, the Board assigns Dr. M.C.'s letters only limited probative weight.  In this regard, the first opinion was reportedly based on "military records," but the Veteran's complete service treatment records are associated with the file and none of them show positive glucose testing or notations regarding diabetes.  The Veteran was advised to submit any relevant evidence in his possession, but he did not submit any service records indicating diabetes.  Similarly, the substitute appellant has not submitted any service records indicating diabetes diagnosis during service.  

To the extent that Dr. M.C.'s assumption regarding the 1968 glucose testing was based upon the Veteran's statement, the Board finds the Veteran's statement not credible.  While he may have believed that he had a glucose test in 1968, the evidence of record does not indicate the same.  Further, Dr. M.C. failed to address the 1991 normal glucose test or report of diabetes being identified in 1996.  Dr. M.C.'s opinion based upon the Veteran's unverified statement as well as her failure to address pertinent medical records, lessen the credibility and probative value of her conclusions.

The Veteran was provided VA examinations in April 2011 and October 2011.  The April 2011 VA examiner diagnosed diabetes without diabetic retinopathy and opined that the Veteran's diabetes was not caused by or a result of military service.  As the examiner failed to provide rationale for the negative opinion, the Board affords the opinion only a very limited probative value.  

The October 2011 VA examiner also opined that it was less likely than not that the Veteran's diabetes was incurred in or caused by military service.  The examiner noted that there was no documentation in the Veteran's medical records that he had diabetes prior to 1996.  Thus, the examiner concluded that the Veteran's diabetes was more likely than not diagnosed many years after his active military service.  

In an addendum opinion, the October 2011 VA examiner noted specifically that the service treatment records and claims file were reviewed.  The examiner noted being unable to locate any documentation of a diagnosis of or treatment for diabetes in the Veteran's service treatment records.  The examiner stated that there was no evidence of record which would change the prior opinion and reiterated that it was more likely than not that the Veteran's diabetes was diagnosed many years after his active military service.  The October 2011 VA opinion is of limited probative value, because the examiner did not comment on the opinions that fluctuating vision in service might have been an indication of fluctuating blood sugar levels, and relied on the absence of supporting clinical records.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In October 2012, a VHA physician noted review of the entire claims file, to include service treatment records.  The VHA physician noted the Veteran's assertion that he was diagnosed as having diabetes in 1968 during service after having abnormal glucose tolerance test, as well as statements from the Veteran's fellow servicemen who indicated knowledge of the glucose test.  The VHA physician, however, did not find any objective evidence that indicated the Veteran had diabetes during service.  The VHA physician did not see any blood test for abnormal blood sugar.  The VHA physician noted that the Veteran's urine studies during that time did not show presence of sugar.  

Noteworthy to the October 2012 VHA physician were Reports of Medical History completed by the Veteran in September 1969 and September 1979.  In these documents, the Veteran denied the presence of sugar/albumin in urine, weight changes, eye trouble, and frequent urination.  He also denied any illness or injury other than noted, and denied ever being treated by a physician, clinic, or other practitioner in the last five years.  There was no mention of diabetes by the Veteran in either of the documents.  

The October 2012 VHA physician opined that it was less likely that the reported fluctuating vision in service was an indicator of the presence of diabetes mellitus.  The VHA physician noted that he did not agree with the April 2004 VA eye examiner's opinion.  The VHA physician reasoned that if the Veteran was being treated with diet only (during service), such was an indication that his blood sugar was not very high and blood sugar that was not very high would have been unlikely to cause changes in his vision.  The VHA physician also noted that the Veteran's urine studies during service did not reflect sugar in urine.  In short, the examiner found no indicators of diabetes in service.  

The October 2012 VHA physician also addressed Dr. M.C.'s statement that the Veteran was diagnosed with diabetes in 1968 based on old military records.  The VHA physician noted that there were not any records indicating the presence of diabetes during service.  The October 2012 VHA physician also noted that the diabetes mellitus was diagnosed many years after the Veteran's separation from service.  
	
Based on the foregoing, the October 2012 VHA endocrinologist concluded that the Veteran's diabetes was less likely than not the result of any disease or injury in service.  The physician's opinion was rendered after review of the complete claims file, including the Veteran's testimony and lay reports, and was based on information included in the active and reserve service treatment records and consideration of the Veteran's statements.  The Board places a high probative value on the opinion as it accounted for all relevant evidence and was supported by a rationale based on medical knowledge and the record.

The Board also notes that the March 1999 letter from the Veteran's private physician weighs against the claim as the private physician did not indicate that the Veteran had prior history of diabetes or abnormal glucose levels, prior to 1996, and did not indicate any relationship to service.  Additionally, the private physician noted that the Veteran did not have any eye complications associated with diabetes. 

Furthermore, laboratory tests from 1991 establish that the Veteran had normal glucose levels more than 20 years after his second period of active duty service.  In fact, the earliest medical evidence of diabetes dates from the Veteran's 1996 diagnosis from his private physician, 28 years after discharge. 

Although the Veteran and his friends are competent to report the Veteran's symptoms and that he underwent glucose testing during service, these lay statements must be weighed against the Veteran's service records which are entirely negative for evidence of diabetes or glucose tolerance testing in 1968; and the fact that the Veteran reported no pertinent history at the time of his separation from service; or apparently at the time of the 1991 testing or 1996 diagnosis.  Moreover, laboratory tests from 1959 to 1978, conducted in association with the Veteran's active and reserve service, were consistently negative regarding sugar, and the Veteran never reported a history of diabetes or glucose intolerance during such testing.  

The statements offered during service are more probative, than statements offered many years after service.  Moreover, such statements that diabetes manifested during service are in contradiction with the medical evidence which reflects that diabetes mellitus was diagnosed in 1996.  The statements of the Veteran and service acquaintances are not consistent with the contemporaneous record and are not deemed credible.

Regarding the theory of service connection for diabetes as secondary to the Veteran's lumbar spine disability, the Board remanded the claim for development on this basis, in January 2015.  Pursuant to the remand directives, the Veteran was provided with a VA examination in March 2015.  The March 2015 VA examiner opined that the Veteran's diabetes was less likely than not caused or aggravated by the service-connected lumbar spine disability.  The examiner provided an addendum opinion in April 2015 clarifying the rationale for the opinion.  In April 2015, the examiner explained that the Veteran's inability to exercise had no association with diabetes whatsoever.  The examiner explained that even in the absence of exercise, the use of medications and change in diet would have affected the Veteran's diabetes and therefore, the lack of exercise due to the back disability, would have no bearing on the Veteran's diabetes.  

Following the appointment of the appellant as substitute claimant and return of the appeal to the Board, the Board sought another VHA opinion.  The July 2017 VHA physician reviewed the file and determined that it was less likely than not that the Veteran's diabetes mellitus was aggravated by his service-connected lumbar spine disability.  The VHA physician reviewed the Veteran's record with particular attention as to whether or not control of the Veteran's diabetes was affected by an inability to exercise.  The physician found that it was less likely than not that the diabetes mellitus was aggravated by the service-connected lumbar spine disability. 

In reaching this determination, the July 2017 VHA physician discussed the Veteran's history of diabetes.  The examiner noted that the highest recorded hemoglobin A1c was the 8.9 percent finding recorded in the March 1999 letter from Dr. J.A. The VHA physician noted that after that, the Veteran's A1c was lower and quite close to a range that the VHA physician would consider ideal for his patients.  Specifically, from 2000 to 2006, the Veteran's A1c values ranged from 5.3 percent to 6.8 percent.  The VHA physician also noted that from 2006 to 2015, the Veteran's A1c was noted to be even lower, ranging from 5.1 percent to 6.0 percent.  The VHA physician found that the reduced range suggested improved control of diabetes over that time.  The VHA physician also found that the Veteran's routine lab tests from 1999 to 2004 were consistent with the good control suggested by the A1c levels.  The VHA physician also considered records indicating that the Veteran's diabetic peripheral neuropathy was mild and that the Veteran did not have diabetic retinopathy.  The VHA physician also noted that the Veteran's weight steadily decreased from February 1999 to August 2009, indicating a loss of 90 pounds over time.  The VHA physician noted that weight loss leads to improved control of diabetes.  

The VHA physician discussed medical studies comparing the impact of exercise on diabetes control and noted that exercise decreases A1c by .66 percent, which the physician found to be a modest amount relative to what is achievable with medications and diet control in combination, or even in diabetes medications alone.  

Regarding the specific records that the VHA physician was asked to address; the VHA physician specifically addressed the March 1999, September 2007, and April 2008 treatment reports.  

The VHA physician noted that although the March 1999 letter indicated treatment that included exercise, it did not provide information regarding the degree to which the Veteran exercised or how much it was thought to contribute to the control of the Veteran's diabetes.  The VHA physician found that the improvement in A1c from 8.9 percent in October 1997 to 7.2 percent in January 1999 could easily have been due to the Veteran's diabetes medications. 

Regarding the September 2007 treatment record noting the importance of self-glucose monitoring, exercise, and dietary compliance, the VHA physician noted that the advice was repeated in multiple clinic notes and that it was general rather than specific in nature.  The VHA physician noted that a specific exercise program was not prescribed nor was exercise noted to be essential for control of the Veteran's diabetes.  Rather, the VHA physician found that the Veteran's control was already very good. 

Regarding the April 2008 VA spine examination report indicating restriction in the Veteran's ability to exercise due to the lumbar spine disability, the VHA physician again noted that the Veteran's diabetes was controlled even without exercise, according to A1c levels and other measures. 

In summary, the July 2017 VHA physician found that the Veteran's diabetes was well-controlled and not aggravated beyond its natural progression by the service-connected lumbar spine disability.  The physician based the determination on his expert assessment that exercise was not essential for control of the Veteran's diabetes. 

The Board has considered the December 2017 Informal Hearing Presentation in which the appellant's representative pointed out that even if the September 2007 exercise advice was general, it shows that exercise is thought to be important for diabetes control.  Indeed, the Board notes that the VHA physician also discussed the impact that exercise can have on reduction of A1c values.  But, as to the facts of this specific case, the Board places a higher probative value on the VHA physician's conclusion that the Veteran's diabetes was very well controlled and not aggravated beyond its natural progression, despite his inability to exercise.  

The most probative evidence weighs against the claim of service connection; therefore, reasonable doubt does not arise and the claim must be denied.  38 U.S.C. § 5107(b). 

	b.  Eye Disability Other Than Dry Eye

The Veteran primarily asserted that he had eye disabilities, other than dry eyes, that were secondary to diabetes.  Alternatively, he asserted that he incurred injury to his eyes during active duty service that either aggravated pre-existing myopia and/or led to his eye diagnoses post-service.  He consistently reported and testified that grit and dust from the flight deck was blown into his eyes while serving aboard an aircraft carrier. 

Myopia, corrected by glasses, was noted on the Veteran's October 1959 enlistment examination report.  Other service records establish that he was treated for an eye lesion in October 1961 and was found to have difficulty refracting his eyes in March 1962.  The August 1962 separation examination report noted defective distant vision, corrected by lenses, while the October 1968 separation examination report was negative for abnormalities.  Similarly, examination reports dated throughout the Veteran's active and reserve service periods to September 1978 noted defective vision corrected by glasses.  The Veteran never reported incurring an injury to his eyes during these examinations. 

With respect to the contention that the Veteran's vision impairment was secondary to diabetes; as discussed above, service connection is not established for diabetes.  Therefore, service connection for an eye condition as secondary to diabetes is not possible.  38 C.F.R. § 3.310. 

With respect to direct service connection for an eye disability other than dry eyes, the Board notes that there is a current disability.  In this regard, a June 2004 VA treatment record noted current complaints of cataracts as well as a history of refraction presbyopia and refraction astigmatism.  A June 2005 VA treatment record also noted a diagnosis of hypertropia.  The January 2009 VA examiner also noted that the Veteran had pigmentary changes of the eyes.  The October 2011 VA examiner noted current diagnoses of pseudophakia and dry eyes.  As discussed above, the Board has already granted service connection for dry eyes.  

Regarding the Veteran's diagnosed refractive errors, including myopia, astigmatism, presbyopia, these conditions are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, service connection is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

With regard to the remaining diagnoses, the claim turns on whether any of the current diagnoses are related to the in-service incurrence of dust and grit in the eye.  For the reasons explained below, the Board finds that the claim fails.

The record contains no competent evidence of a nexus between these disabilities and the Veteran's active service.  

Regarding pigmentary changes, the April 2004 VA examiner noted that the Veteran's pigmentary changes could indicate some trauma was incurred to the eye, but concluded that it was highly unlikely the condition was due to the Veteran's military service.  In January 2009, the same VA examiner found that the Veteran's pigmentary changes were due to diabetes rather than trauma.  In reaching this conclusion, the examiner explained that the diffused nature of the pigmentary changes suggested that it was a vascular problem rather than due to trauma.  The examiner described the way in which pigmentary changes due to eye trauma would present differently.  The examiner further explained that diabetes is a small vessel disease and was the most likely etiology.  As discussed above, diabetes is not service-connected.

A private ophthalmologist, Dr. S.D.O., submitted a letter dated in August 2010 noting that the Veteran had severe dry eyes as well as cataracts in both eyes.  Dr. S.D.O. noted the Veteran's report of chemical exposure and "non-skid" blown into his eyes in service while serving on a flight deck.  Dr. S.D.O. also noted the Veteran's assertion that his dry eyes and cataracts were caused by those exposures.  While Dr. S.D.O. noted that chemical exposure may have caused the Veteran's dry eyes, the exposures did not cause the Veteran's cataracts.  Dr. S.D.O. explained that the Veteran's cataracts were age-related.  

The Veteran was afforded another VA examination in October 2011 and the October 2011 VA examiner also opined that the Veteran's cataracts were age related.  The determination was based upon the lack of treatment for injury as well as the statement from the cataract surgeon who opined that cataracts were age-related.  

The Board acknowledges that an April 2010 letter from a private internal medicine physician, Dr. L.C., noted that the Veteran had "issues with his eyes" that were related to diabetes as well as a history of eye trauma.  Dr. L.C. did not indicate what the eye trauma was or when it occurred.   

In short, there is no medical evidence that any of the Veteran's eye disabilities, other than dry eyes, were due to any in-service injury.  Dr. S.D.O. and VA examiners consistently attributed the cataracts/pseudophakia, presbyopia, and/or hypertropia conditions to aging and diabetes.  

In reaching these conclusions, the Board considered the Veteran's statements and testimony.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, determining whether an eye disability is related to certain exposures falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran was not shown to possess the requisite medical expertise to render such opinions.   

As the most probative evidence weighs against the claim of service connection for an eye disability other than dry eyes, reasonable doubt does not arise and the claim must be denied.  38 U.S.C. § 5107(b). 


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied. 

Entitlement to service connection for an eye disability other than dry eye is denied. 





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


